Exhibit B
Denig, F. R (NYC - X73560)

From:                          Philip Silbereisen <Philip.S@integr8fuels.com>
Sent:                          Thursday, May ,17, 2018 12:03 PM
To:                            Isabella Merlin
Subject:                        FW: ORDER CONFIRMATION - NAVE PHOTON
Attachments:                   OrderConfirmation_1873908brendanf.HTML




From: Brendan.Fitzpatrick@GLENCORE-US.COM [mailto:BrenQan.Fitzpatrick@GLENCORE-US.CO:M]
Sent: Wednesday, March 14, 2018 8:37 AM
To: Philip Silbereisen
Subject: ORDER CONFIRMATION - NAVE PHOTON


We are pleased to confirm the attached bunker order.

We thank you for your support.

Best Regards,
BRENDAN FITZPATRICK
GLENCORE LTD.

LEGAL DISCLAIMER. The contents of this electronic communication and any attached documents are sljrictly
confidential and they may not be used or disclosed by someone who is not a named recipient. If you have
received this electronic communication in error please notify the sender by replying to this electronic
communication inserting the word "misdirected" as the subject and delete this communication from your
system.

LEGAL DISCLAIMER. The contents of this electronic communication
and any attached documents are strictly confidential and they may not
be used or disclosed by someone who is not a named recipient.
If you have received this electronic communication in error please notify
the sender by replying to this electronic communication inserting the
word "misdirected" as the subject and delete this communication from
your system.
                                                                                                                    Page 1 o: 2



  IB

                           ORDER CONFIRMATION - NAVE PHOTON


 14-Mar-2018 13:29 GMT

 Seller      Glencore Ltd.
 Contact      Brendan Fitzpatrick
 Date        03/14/2018
 GCHEMSF Ref# 1873908
 Ship        Nave Photon
 Buyer       IntegrS Fuels Inc.
              Integra Fuels Inc
              3 Temasek Avenue
              #25-01 Centennial Tower
              Singapore 039190
 Port        Gom
 Location    Offshore Loop
 Bunker Date 03/14/2018 - 03/17/2018
 Order Details Product 1
 Product       MGO-2010
 Specification MGO DMA
                0.1% (2010)
 Quantity       120- 160 MT
 Price          USD 655.00 Per
                MT
 Quality        ISO 8217:2010

 Pricing Type
                MTD

 Agent
                Ship To Ship Communication

 Payment
                30 Days From Date Of Delivery



 Sales Terms:


 Additional Terms: Morhohnen and M/V Miss Claudia shall carry out deliveries only within the Lighterage Zones
 designated by the USCG. Please liaise closely with our Operations personnel with regards to delivery coordination.
 Bunkers are stemmed for the contracted delivery date(s) above. If a vessel requires bunkers during a time other than
 the date(s) specified above, such delivery will be on a 'best endeavor' basis. Seller will not be held liable or responsible
 for any delays, demurrage, or any other additional costs incurred as a result of a 'best endeavor' delivery. Extra costs
 resulting from changes in delivery quantities and/or delivery locations as requested by owner's/Buyer's agents will be
 for owner's/Buyer's account. As safety is of primary concern, all deliveries are subject to weather permitting and will
 be made at the sole discretion of the supply vessela€™s Captain. In the event that there is a delay in supply, due to but



file :///C: AJsers/frdenig/AppData/Local/Microsoft/Windo ws/INetCache/Content, Outlook/FS...                           3/6/2020
                                                                                                                  Page 2 o:


 not limited to, load port / terminal congestion, product availability and/or weather, Seller will keep the Buyer appraised
 of the situation and work in good faith to minimize any such delays, but under no circumstances will Seller be liable
 for demurrage or any other additional costs incurred by the Buyer as a result of any such delays. Fuel oil delivered will
 be in compliance with applicable provisions of Marpol Annex VI, Regulations 14 and 18. Seller's Bunker Delivery
 Note will provide the information required under Appendix V of Marpol Annex VI. Regarding Annex 2 (sampling
 guidelines), Seller will provide a properly labeled, sealed Marpol sample to the receiving vessel. Seller will make
 reasonable attempts to follow the Marpol Guidelines as they apply to sampling provided that local practice, law, and or
 equipment allow. However, Seller reserves the right to draw the Marpol Sample at the barge out-flange if needed. This
 decision will be made solely at the discretion of the supply vessela€™s Captain. If ship-side Marpol sampling is
 required, Seller must be advised at the time the order is placed so Seller can arrange for a Seller's representative to
 attend with the cost of this additional service being for the Buyer's account. Sampling and related equipment, in such
 cases, continue to be the responsibility of the receiving vessel. The barge sample(s) drawn at the bunker tanker
 manifold shall be deemed the representative commercial sample(s). On Buyer's cancellation of a nomination, or
 portion thereof, Seller shall be entitled to a fee of $3.00 per metric ton or the lost fuel value, whichever is greater, by
 way of liquidated damages and as compensation for Seller's relinquishing its rights under the agreement. Lost fuel
 value shall be considered the difference between the contract price per metric ton and market value of fuel at time of
 cancellation as determined by Platts Bunkerwire mid-point on the day of cancellation for the closest relevant market.
 In addition, if Buyer cancels, terminates or otherwise fails to take delivery, in whole or in part, of the quantities
 nominated, Buyer shall be responsible for any costs resulting from such failure, including without limitation, lost
 profits and any costs and expenses incurred by Seller to downgrade Marine Fuels as well as return or reallocation of
 the cancelled or unaccepted quantities of Marine Fuels. This sale shall be governed by the terms of this Order
 Confirmation together with Glencore Ltda€™s Standard Terms and Conditions for the Sale of Marine Fuels dated
 December 2015 (a copy of which is available on request) and the subject product is supplied with the express
 recognition that procurement was authorized by the owner of the vessel, as defined by section 971 of the federal
 maritime lien act. All sales will be considered as ratified by the owner, agent, ship's master or charterer. Please note
 that, in accordance with Glencore Ltda€™s Standard Terms and Conditions for the Sale of Marine Fuels dated
 December 2015, late payments will be subject to finance charges of 2 % per month, or the maximum rate permitted
 under law, whichever is less, calculated from the due date until payment.




file:///C:/Users/frdenig/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/FS...                             3/6/20
